 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BEAU HOUSTON GRAY,                                No. 2:19-cv-1293 DB P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    C. KOEING,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. Petitioner challenges his convictions for second degree murder and

20   assault imposed by the Shasta County Superior Court in 2010.

21          Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

22   the costs of suit. Accordingly, the request for leave to proceed in forma pauperis is granted. See

23   28 U.S.C. § 1915(a).

24          The court’s records reveal that petitioner has previously filed applications for a writ of

25   habeas corpus attacking the conviction and sentence challenged in this case. In 2013, petitioner

26   filed a petition for a writ of habeas corpus challenging his 2010 convictions in Shasta County

27   Superior Court, case no. 08F5142. Gray v. Foulk, No. 2:13-cv-0775 JKS (E.D. Cal.). The court

28   denied that petition on the merits in August 2015. Id.
                                                       1
 1          In 2017, petitioner again filed a habeas petition challenging the 2010 Shasta County

 2   convictions. Gray v. Hatton, No. 2:17-cv-1172 TLN DMC P (E.D. Cal.). In 2018, the court

 3   informed petitioner that in order to bring a second or successive petition, he must first obtain

 4   leave to do so from the Ninth Circuit Court of Appeals. Id.

 5          Petitioner filed the present petition in the Northern District of California on June 12, 2019.

 6   (ECF No. 1.) Petitioner filed a second petition in that court on June 24. (ECF No. 6.) The

 7   Northern District transferred the case to this court in July. (ECF Nos. 9-11.) Both of the petitions

 8   filed by petitioner make clear that he is challenging the 2010 convictions in Shasta County

 9   Superior Court no. 08F5142. (ECF No. 1 at 3; ECF No. 6 at 1.) None of petitioner’s filings

10   demonstrate that he has obtained permission from the Ninth Circuit to file a successive petition.

11          Before petitioner can proceed with the instant application, he must move in the United

12   States Court of Appeals for the Ninth Circuit for an order authorizing the district court to consider

13   the application. 28 U.S.C. § 2244(b)(3). Therefore, petitioner’s application should be dismissed

14   without prejudice to its re-filing upon obtaining authorization from the Ninth Circuit.

15          In accordance with the above, IT IS HEREBY ORDERED that:

16          1. Petitioner’s application to proceed in forma pauperis (ECF No. 7) is granted; and

17          2. The Clerk of the Court shall randomly assign a district judge to this case.

18          IT IS RECOMMENDED that this action be dismissed without prejudice.

19          These findings and recommendations are submitted to the United States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, petitioner may file written

22   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

23   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

24   ////

25   ////

26   ////
27   ////

28   ////
                                                        2
 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: July 23, 2019

 4

 5

 6

 7

 8

 9
     DLB:9
     DB/prisoner-habeas/gray1293.succ
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
